678 F.2d 830
AMERICAN & FAR EASTERN TRADING COMPANY, a corporation,Plaintiff-Appellee,v.SEA-LAND SERVICE, INC., a corporation, Defendant-Appellant.
No. 80-4428.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Jan. 11, 1982.Decided June 3, 1982.

Appeal from the United States District Court for the Northern District of California; William W Schwarzer, District Judge.
Francis L. Tetreault, Graham & James, San Francisco, Cal., for defendant-appellant.
John E. Droeger, Hall, Henry, Oliver & McReavy, San Francisco, Cal., for plaintiff-appellee.
ORDER
Before BROWNING, Chief Judge; SKOPIL and NORRIS, Circuit Judges.


1
For the reasons stated in the opinion of the district court, American & Far Eastern Trading Company v. Sea-Land Service, Inc., 493 F. Supp. 125 (N.D.Cal.1980), the judgment is affirmed.